Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 14, 2022

The Court of Appeals hereby passes the following order:

A22A1414. ZAHIR ALI v. THE STATE.

      In 2004, Zahir Ali pled guilty to aggravated assault, obstruction of an officer,
and battery, and the trial court imposed a total sentence of five years of probation.
More recently, Ali filed a motion for out-of-time appeal. The trial court issued an
order dismissing and/or denying the motion on October 13, 2021, and Ali filed this
appeal on January 12, 2022.
      We lack jurisdiction because the appeal is untimely. A notice of appeal must
be filed within 30 days of entry of the order sought to be appealed. OCGA § 5-6-38
(a). “The proper and timely filing of a notice of appeal is an absolute requirement to
confer jurisdiction upon an appellate court.” Perlman v. Perlman, 318 Ga. App. 731,
739 (4) (734 SE2d 560) (2012) (punctuation omitted). Ali filed the notice of appeal
91 days after entry of the order on the motion for out-of-time appeal. Accordingly,
this appeal is untimely and is hereby DISMISSED for lack of jurisdiction.1
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/14/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.



      1
       We note that the Georgia Supreme Court recently determined that a trial court
lacks authority to grant an out-of-time appeal. Cook v. State, ___ Ga. ___, ___ (5)
(Case No. S21A1270, decided March 15, 2022).